Remarks
Claims 1-12 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/26/2021 have been fully considered but they are not persuasive.
Applicant alleges that “Gdaniec does not disclose ‘confirming, prior to sending the received command to the database system, a service state of the database system without assessing the received command,’ as recited in claim 1.”  Applicant goes on to explain Applicant’s understanding of portion of Gdaniec on pages 10-12.  Applicant then alleges “As such, Gdaniec does not disclose ‘confirming, prior to sending the received command to the database system, a service state of the database system without assessing the received command,’ as recited in claim 1, and the cited references, either alone or in combination thereof, would not have arrived at the claimed invention.”  To the contrary, Gdaniec discloses confirming the service state of the database system without assessing the received command in assessing the database state, which includes determining whether the system is currently in a size managed state or a normal state.  As Applicant admits, Gdaniec discloses assessing the command itself separately from confirming the database state (e.g., “When a determines whether a received database command, when processed by the database command processing module 110, would increase, decrease or not affect the size of the particular database to determine whether to allow access to the database 120.”  Therefore, based on Applicant’s own admissions, Gdaniec discloses determining the database state without assessing the received command, since the database state is determined to be “size-managed” without assessing any command.  
Applicant also alleges “Furthermore, Gdaniec does not disclose ‘changing a security policy for the database system in response to the service state confirmed as changed from the first state of the development state to the second state of the actual service, wherein the actual service state allows less commands than the service state,’ as recited in claim 1.”  Applicant then references above arguments that have already been responded to and alleges “the number of allowed commands depends on both the state of database and the result of assessing the received database commands.  Change from the normal state to the size-managed state does not automatically reduce the number of allowed database commands, which is determined by the result of assessing the received database command in the size-managed state.”  The Examiner thanks Applicant for admitting that the number of allowed commands is dependent on the state of the database.  With respect to Applicant’s allegation that “Change from the normal state to the size-managed state does not automatically reduce the number of allowed database commands, which is determined by the result of assessing the received database command in the size-managed state”, it is noted that 
Applicant then provides a summary of the above argument.  No further response is necessary.  
No further arguments are provided for any other claims, other than to reference the above arguments, which have already been fully responded to above.  

Claim Interpretation
The modules in claims 10 and 11 are interpreted under 112(f).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 4 recites the limitation "the basis of at least one of an amount of data stored in the database managed by the database system, log information on the database managed by the database system, and a request state for the database system”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gdaniec (U.S. Patent Application Publication 2016/0078063) in view of Roth (U.S. Patent 9,264,449).
Regarding Claim 1,
Gdaniec discloses an operating method of a security server for security management of a database system comprising:
Receiving a command related to a database managed in the database system from a client (Exemplary Citations: for example, Abstract, Paragraphs 14, 15, 17, 22, 23, and associated figures; database command received from client, for example);
Confirming, prior to sending the received command to the database system, a service state of the database system without assessing the received command, wherein the service state is classified into at least two states in accordance with a set condition, and different security policies are applied in respective states (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; assessing database state, which may include states such as size managed and normal in which different commands are allowed to be used, for example); and
Wherein the at least two states include a first state representing that the database system in in a development state and a second state representing that the database system is in an actual service state (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 
Changing a security policy for the database system in response to the service state confirmed as changed from the first state of the development state to the second state of the actual service, wherein the actual service state allows less commands than the service state (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; changing to size managed state from normal state when the database(s) near/reach quota, for example);
Determining whether the command transmitted from the client satisfies the changed security policy (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; determining if command increases database size or not, for example); and
Transmitting, in response to the changed security policy determined as not satisfied in the determining of whether the command satisfied the changed security policy, information to a client (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; notification stating that command was denied and the reason why, for example);
But does not explicitly disclose that the information is a request for confirming whether to execute the command to an administrator client.  

Changing a security policy for the database system in response to the service state confirmed as changed from the first state of the development state to the second state of the actual service, wherein the actual service state allows less commands than the service state (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures; changing from more liberal training state and policy to less liberal post-training state and policy, for example);
Determining whether the command transmitted from the client satisfies the changed security policy (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and 
Transmitting, in response to the changed security policy determined as not satisfied in the determining of whether the command satisfied the changed security policy, a request for confirming whether to execute the command to an administrator client (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and associated figures; sending a request to change the policy to the customer for approval or denial, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the privilege determination techniques of Roth into the database access system of Gdaniec in order to allow the system to go through a training phase in which the system will automatically determine what users should be able to do, provide for automatic as well as manual changes to policies, to allow for policies to be pruned down if certain actions are never performed, and/or to increase security in the system.  
Regarding Claim 10,
Claim 10 is a server claim that is broader than method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,

Regarding Claim 3,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec disclose that confirming confirms the service state with reference to a state flag indicating the service state of the database system (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures).  
Regarding Claim 4,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec as modified by Roth discloses that the confirming of the service state of the database system confirms the service state on the basis of at least one of an amount of data stored in the database managed by the database system, log information on the database managed by the database system, and a request state for the database system (Gdaniec: Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; Roth: Exemplary Citations: for example, 
Regarding Claim 5,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec discloses that the changing changes the security policy such that the command is not used by the client (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures); and
Roth discloses that the changing changes the security policy such that the command is not used by the client (Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 48, Column 9, lines 12-31; Column 9, lines 41-50; and associated figures).  
Regarding Claim 6,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec discloses that when the command requests deletion, change, or inquiry of data exceeding a reference data amount, the determining determines that the command does not satisfy the changed security policy (Exemplary Citations: for example, Abstract, Paragraphs 14, 15, 17, 22, 23, and associated figures); and

Regarding Claim 7,
Gdaniec as modified by Roth discloses the method of claim 1, in addition, Gdaniec discloses monitoring a connection and an access of the client to the database system (Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; monitoring requests, for example); and
Roth discloses monitoring a connection and an access of the client to the database system (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures; monitoring requests, actions, operations, etc., for example);
Generating and storing a log of information acquired through the monitoring (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, 
Analyzing a behavior pattern of the client on the basis of the log (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures; analyzing log, for example); and
Determining whether the command transmitted from the client matches the behavior pattern of the client (Exemplary Citations: for example, Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47, Column 4, line 52 to Column 6, line 65; Column 7, lines 8-21; Column 7, lines 42-58; Column 8, line 64 to Column 9, line 31; Column 9, lines 41-50; and associated figures; determining if client should be allowed access and/or policy should be modified, for example).  
Regarding Claim 11,
Claim 11 is a server claim that is broader than method claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Gdaniec as modified by Roth discloses the method of claim 7, in addition, Roth discloses that the log includes at least one of connection IP information, user ID information, terminal information, application .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gdaniec in view of Roth and Moyle (U.S. Patent Application Publication 2013/0097701).
Regarding Claim 9,
Gdaniec as modified by Roth does not explicitly disclose forcibly terminating the connection of the client when the command does not match the behavior pattern of the client.  
Moyle, however, discloses forcibly terminating the connection of the client when the command does not match the behavior pattern of the client (Exemplary Citations: for example, Paragraphs 42, 44, 49, 51, 67, and associated figures; terminating network connection when behavior deviates from behavior profile, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the behavioral risk assessment and response techniques of Moyle into the database access system of Gdaniec as modified by Roth in order to allow the system to properly response to risky behavior, to allow for .  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gdaniec in view of Roth and Nakagawa (U.S. Patent Application Publication 2008/0109549).
Regarding Claim 12,
Claim 12 is a method claim that corresponds to method claim 1 and is rejected for the same reasons.  
In addition, claim 12 includes the following limitation: transmitting, in response to an executable response of the command received from the administrator client, the command to a database server of the database system and in response to a non-executable response of the command received from the administrator client, deleting the command and transmitting a corresponding message to the client (Gdaniec: Exemplary Citations: for example, Abstract, Paragraphs 9, 11, 14-18, 20, 22-27, and associated figures; transmitting the above-described notification, not executing command, transmitting the command to the database, etc., as examples; Roth: Exemplary Citations: for example, Column 2, lines 23-54; Column 2, line 62 to Column 3, line 47; Column 5, line 66 to Column 6, line 48; Column 7, line 8 to Column 8, line 32; Column 9, lines 12-31; Column 9, line 63 to Column 10, line 11; and associated figures; receiving approval (executable response) or denial (non-executable response) and 
Nakagawa also discloses deleting the command in response to the command being non-executable (Exemplary Citations: for example, Paragraph 70 and associated figures; discarding unauthorized command, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the unauthorized command deletion techniques of Nakagawa into the database access system of Gdaniec in order to ensure that commands are discarded that are not authorized, to reduce wasted storage space, and/or to reduce the costs associated with unnecessary storage devices.  
Additionally, it would have been obvious to try to delete the command since this is chosen from a finite number of identified, predictable solutions (e.g., deleting the command and not deleting the command) with a reasonable expectation of success, since commands that will not be executed need not be kept for execution.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215.  The examiner can normally be reached on Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Jeffrey D. Popham/Primary Examiner, Art Unit 2432